Citation Nr: 0112631	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-23 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a timely substantive appeal was submitted to an 
April 1998 rating action that granted service connection for 
endometriosis and assigned a noncompensable rating.

2.  Entitlement to a current increased (compensable) rating 
for endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 until April 
1997.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board), in part, from a June 
1999 decision of the Nashville, Tennessee Regional Office 
(RO) which denied timeliness of appeal for an evaluation in 
excess of zero percent for endometriosis arising from an 
original grant of service connection in April 1998.  In a 
subsequent rating action dated in June 2000 from the 
Pittsburgh, Pennsylvania RO, a compensable evaluation was 
denied for endometriosis stemming from a claim for increase 
received in November 1999.  The Pittsburgh RO is currently 
the certifying RO.


FINDINGS OF FACT

1.  In response to a notice of disagreement received at the 
RO in October 1998, a statement of the case addressing the 
issue of evaluation of endometriosis, rated zero percent 
disabling, was mailed to the veteran on December 9, 1998.  
The rating action was in April 1988, with notice mailed May 
1, 1988.

2.  A substantive appeal pertaining to the issue of 
evaluation of endometriosis was not received within 60 days 
from the date of mailing of the SOC, or within one year of 
the date of the letter of notification of the action that was 
appealed.  

3.  Recent laparoscopic surgery confirms that the veteran has 
no evidence of endometriosis and that she has normal female 
reproductive organs. 

4.  The veteran requires continuous treatment for symptoms of 
pain and intermittent prolonged bleeding of female 
reproductive organs. 


CONCLUSIONS OF LAW

1.  A substantive appeal deriving from the April 27, 1998 
rating determination as to the evaluation for endometriosis 
was not timely received.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302 (2000).

2.  The schedular criteria for a 10 percent evaluation, but 
no more, for endometriosis have been met.  38 U.S.C.A. 
§§ 1110, (West 1991 & Supp. 2000); 38 C.F.R. § 4.7, 4.116, 
Diagnostic Codes 7610 - 7615, 7629 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Timeliness of appeal.

The veteran asserts that a timely substantive appeal was 
filed with respect to her claim for an evaluation in excess 
of zero percent for endometriosis, initiated by notification 
to her of a grant of service connection on May 1, 1998, from 
a rating decision dated in April 1998.

The applicable regulations in this regard provide that 
appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991 & Supp. 1999).  An appeal consists of a timely 
filed notice of disagreement in writing, and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000). A notice of 
disagreement is a written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (2000).  A substantive 
appeal consists of a properly completed VA Form 9 "Appeal to 
the Board of Veterans' Appeals," or correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (2000).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2000).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs (VA).  38 
C.F.R. § 20.305 (2000).

A review of the record discloses that the RO notified the 
veteran of its decision to grant service connection and 
assign a noncompensable rating for endometriosis on May 1, 
1998, from a rating decision dated April 27, 1998.  A timely 
notice of disagreement was received from the veteran on 
October 28, 1998 as to the issue of an evaluation in excess 
of zero percent for endometriosis.  The RO mailed a copy of a 
statement of the case to her on December 9, 1998.  The 
appellant was advised in the letter accompanying the 
statement of the case that to perfect her appeal, she had to 
file a substantive appeal within 60 days or within the 
remainder of the one-year period from the date of the letter 
notifying her of the action she had appealed.

A substantive appeal dated in February 1999 was received by 
the RO on June 21, 1999.  In correspondence received on June 
21, 1999, the veteran indicated that she sent an appeal to 
the RO in February 1999.  She presented testimony upon 
personal hearing on appeal in March 2000 attesting to her 
timely submission of a substantive appeal.  Subsequent to her 
hearing, an undated report of contact in the Nashville, 
Tennessee RO notes that a thorough search of "no record 
mail" and all file materials which were not associated with 
a claims file was conducted and no correspondence from the 
veteran was found.  

Documentation of record indicates that the appellant 
requested that her claims folder be transferred for various 
reasons between several different ROs in 1997 and 1998, 
despite the fact that there was no concrete address for her 
on file, and she had residency in other jurisdictions.  She 
appears to have moved between a number states, including 
Pennsylvania, Tennessee, Kentucky and North Carolina without 
always promptly advising the VA of her whereabouts, resulting 
in a great deal of jurisdictional confusion in general.  She 
herself testified upon personal hearing on appeal in March 
2000 that she moved on numerous occasions during the appeal 
time frame.  Nevertheless, the Board points that no writing 
approximating a substantive appeal was received until June 
21, 1999.  There is no other indication in the record that 
any previous correspondence sent by her had ever been 
received by any of the ROs in question.  Therefore, it is 
found that a substantive appeal was not filed within sixty 
days of the issuance of the SOC or within a year after notice 
of the relevant rating decision. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is proper for the Board to dismiss 
the appeal of a veteran who does not file a timely 
substantive appeal and does not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined in that 
decision that the "formality" of perfecting an appeal to the 
Board is part of a clear and unambiguous statutory and 
regulatory scheme that requires the filing of both a notice 
of disagreement and a formal appeal.  Id. at 555.  The Board 
thus concludes that based on the lack of a timely appeal 
before the Board, there is no appeal pending before the Board 
as to the issue of an evaluation in excess of zero percent 
for endometriosis deriving from the rating decision of April 
27, 1998.

2.  Increased rating for endometriosis.

Service connection for endometriosis was granted by rating 
action dated in April 1998 and a noncompensable evaluation 
was assigned, effective from May 1, 1997.  The appellant most 
recently attempted to reopen her claim in this regard in 
November 1999.

The appellant asserts that the symptoms associated with her 
service-connected endometriosis are more severely disabling 
than reflected by the currently assigned disability 
evaluation.

A 10 percent disability rating is warranted for endometriosis 
manifested by pelvic pain or heavy or irregular bleeding 
requiring continuous treatment for control.  A 30 percent 
rating for endometriosis requires pelvic pain or heavy or 
irregular bleeding not controlled by treatment.  Lesions 
involving the bowel or bladder confirmed by laparoscopy, 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, and bowel and bladder symptoms warrant a 50 
percent disability evaluation.  38 C.F.R. § 4.116, Diagnostic 
Code 7629 (2000).  

As well, under the general rating formula for disease, 
injury, or adhesions of female reproductive organs 
(Diagnostic Codes 7610 through 7615), symptoms that do not 
require continuous treatment are rated as non-compensable.  
Symptoms that require continuous treatment are rated as 10 
percent, and symptoms that are not controlled by continuous 
treatment are rated as 30 percent disabling.  38 C.F.R. 
§ 4.116, Diagnostic Codes 7610 through 7615 (2000).

The veteran underwent a VA gynecological examination for 
compensation and pension purposes in February 1998 and 
complained of intermittent cramping abdominal pain as well as 
irregular menstrual periods which she reported sometimes 
lasted an entire month.  A detailed background history was 
recited indicating that she had undergone diagnostic 
laparoscopy in March 1996 which had revealed evidence of 
minimal pelvic endometriosis with peritoneal windows in the 
cul-de-sac, as well as small endometriosis implants on the 
anterior bladder serosa and the posterior cul-de-sac, as well 
as left ovarian fossa.  There was no evidence of tubal 
adhesive disease.  It was noted that the appellant received a 
five-month trial of Lupron for her endometriosis without 
significant improvement in her symptoms, and was ultimately 
separated from service on the basis of chronic pelvic pain 
and endometriosis. 

Examination findings disclosed mild diffuse tenderness of the 
abdomen, a friable cervix with Nabothian cyst and cervical 
tenderness, as well as tenderness of the uterus upon 
palpation.  The veteran stated that the only effective remedy 
had been paregoric which had only partially relieved her 
symptoms.

VA outpatient clinic records dated in November 1998 indicate 
that the appellant sought treatment for persistent vaginal 
bleeding.  She indicated in April 1999 that she had been 
bleeding for six weeks.  Ultrasound of the pelvis in July 
1998 and May 1999 was interpreted as normal.  Outpatient 
clinic reports dating from September 1999 show that the 
veteran received extensive treatment and ongoing follow-up 
for continuing complaints of abdominal pain, primarily in the 
right lower quadrant, diagnosed as endometriosis and pelvic 
pain.  She indicated that the pain was aggravated by stress 
and menstrual onset, and occasionally radiated into the right 
lower back.  Clinical findings included abdominal tenderness.  
The examiner noted in September 1999 that her pain may have 
been secondary to endometriosis, but was not classic for the 
disease in that it was present all the time.  The examiner 
commented that there was no "doubt that there is a 
psychiatric component, possibly contributing to it or 
exacerbating it."

The veteran was afforded a VA examination in January 2000 
with a chief complaint of pelvic pain.  It was noted that 
there had been no biopsy proving endometriosis, but that it 
had been visualized by laparoscopy.  Upon physical 
examination, the abdomen showed a well-healed laparoscopic 
scar.  There was no specific tenderness on abdominal 
examination.  She had no cervical motion tenderness.  It was 
reported that the veteran had an anteverted normal sized 
uterus with no adnexal masses and that no specific tenderness 
was palpated on examination.  It was the examiner's opinion 
that diagnostic laparoscopy was again warranted to assess and 
treat the degree of disease the appellant had at that point.  

VA outpatient clinical records dating from January 2000 show 
the veteran continued to be treated for pelvic pain which she 
indicated was under much better control.  She underwent 
diagnostic laparoscopy in March 2000 which was interpreted as 
showing periumbilical omental adhesion, but no evidence of 
endometriosis.  She also had normal ovaries, fallopian tubes 
and a normal uterus.  

Analysis

The record shows that the appellant was afforded a 
laparoscopy in 1996 which revealed minimal endometriosis.  
The ensuing clinical evidence reflects that she sought 
treatment on an ongoing basis for complaints which primarily 
included persistent vaginal bleeding and continuing abdominal 
pain, which was only partially relieved by paregoric.  It is 
shown, however, that ultrasound of the pelvis in 1998 and May 
1999 revealed a normal study, and that diagnostic laparoscopy 
in March 2000 showed no evidence of endometriosis.  The 
uterus and fallopian tubes were also observed to be normal.  
The Board thus points out that while the appellant's 
continuing complaints of abdominal pain and other gynecologic 
symptomatology have been duly noted and considered, it is 
demonstrated that there is currently no clinical evidence of 
endometriosis to which her symptoms may be ascribed.  Her 
treating physician pointed out in September 1999 that her 
reported symptomatology was not classic for the disease and 
that a psychosomatic component may have been indicated.  In 
any event, the Board again acknowledges the historical 
evidence showing that the veteran has experienced ongoing 
pelvic pain and that she has required continuing treatment 
for such symptoms.  The Board stresses, though, that the most 
current clinical evidence of record is negative for any 
findings of the service-connected endometriosis.  
Consequently, a compensable rating for endometriosis must be 
denied.

However, under the general rating formula for disease, 
injury, or adhesions of female reproductive organs 
(Diagnostic Codes 7610 through 7615), symptoms that require 
continuous treatment are rated as 10 percent disabling.  The 
Board finds that while there has been no specific disease 
identified with respect to the reproductive organs, per se, 
the appellant has been treated on a continuing basis for 
abdominal pain in that area, and evidence of prolonged 
bleeding has been intermittently indicated.  The Board thus 
resolves the benefit of the doubt in favor or the veteran by 
finding that service-connected gynecologic disability is 10 
percent disabling.  The Board points out, however, that in 
the absence of any objective evidence of female reproductive 
abnormality, an evaluation in excess of 10 percent is not 
warranted.

In so finding above, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims flied on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  It is the Board's conclusion that the new 
law does not preclude the Board from adjudicating this 
portion of the veteran's claim of an increased rating for 
history of endometriosis.  It is shown that in addition to 
the Board taking action favorable to the veteran by granting 
the claim for an increase, it is found that notification 
requirements of the new law have been substantially complied 
with in this instance.  The record reflects that the VA wrote 
the appellant's medical provider in December 1999 requesting 
medical records and also advised the veteran of such in a 
letter of that same date.  Extensive VA outpatient clinical 
records dated between 1999 and 2000 were requested and 
associated with the claims folder.  She was afforded a 
comprehensive VA examination in January 2000 and was advised 
in May 2000 of the medical records which were being 
considered in the adjudication of her claim.  In August 2000, 
the veteran was again advised of other measures she could 
take in support of her claim, to include requesting a hearing 
and submitting additional evidence.  As well, upon appeal for 
a higher evaluation for service-connected disability, the 
appellant and her representative were notified in the July 
2000 statement of the case of her rights and responsibilities 
pertaining to her appeal, as well as all applicable law upon 
which the RO decision was based.  

The veteran has not responded to any recent request for 
information and has not pointed to any evidence that could be 
obtained that would be material to the issue before the 
Board.  The Board thus finds in this regard there is no 
indication anywhere in the record that there is evidence that 
could be secured that would alter the record upon which this 
appeal is predicated.  Thus, under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of her claim or her substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2000).  



ORDER

A substantive appeal not having been timely received, the 
issue of evaluation of endometriosis deriving from the rating 
decision of April 27, 1998 is dismissed.

A 10 percent evaluation for history of endometriosis is 
granted subject to controlling regulations governing the 
payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

